                                                                                                                                                 Exhibit A

       PONDEROSA‐STATE ENERGY, LLC, Case No. 19‐13011 (Bankr. S.D.N.Y)                                                                                                                                                                                                                                                                         3/15/20 ‐ 6/13/2020
       Third 13‐Week Budget                                                                                                                                                                                                                                                                                                                        Weeks 27‐39
                                                   Week # 0        27                 28                  29                30                  31                  32                  33               34                 35                  36                              37                              38                 39                # of Days
                                                Week Start      3/15/2020          3/22/2020           3/29/2020         4/5/2020            4/12/2020           4/19/2020           4/26/2020        5/3/2020           5/10/2020           5/17/2020                       5/24/2020                       5/31/2020         6/7/2020                  90
Ref:                                          Week Ended        3/21/2020          3/28/2020           4/4/2020          4/11/2020           4/18/2020           4/25/2020           5/2/2020         5/9/2020           5/16/2020           5/23/2020                       5/30/2020                       6/6/2020          6/13/2020              Total
 6     PRODUCTION
 7      Gross Oil (bbl)                                                  420              420                  420               420                 420                 420                420              420                 420                 420                                           420               420               420             5460
 8      Gross Gas (mcf)                                                  560              560                  560               560                 560                 560                560              560                 560                 560                                           560               560               560             7280
 9      Total BOE/day                                                     68               68                   68                68                  68                  68                 68               68                  68                  68                                            68                68                68
10      Invemtory                                                         91              143                   11                63                 115                 167                219               87                 139                 191                                            59               111               163
11      sold                                                             368              368                  552               368                 368                 368                368              552                 368                 368                                           552               368               368
12      oil sold/month                                                                   1472                                                                                              2024                                                                                                   1840
13      gas sold/month                                                                   2240                                                                                              2800                                                                                                   2240
14     CASH RECEIPTS




                                                                                                                                                                                                                                                                         19-13011-jlg
15      Gross Oil Revenue                                     $      76,544    $               ‐   $            ‐ $                  ‐ $                 ‐ $         76,544      $            ‐ $                ‐ $                 ‐ $                  ‐ $                               105,248      $            ‐ $                  ‐     $       258,336
16      Gross Gas Revenue                                     $            ‐   $               ‐   $       17,500 $                  ‐ $                 ‐ $              ‐      $       11,200 $                ‐ $                 ‐ $                  ‐ $                                     ‐      $       14,000 $                  ‐     $        42,700
17     Gross Cash Receipts from Operations                    $      76,544    $               ‐   $       17,500 $                  ‐ $                 ‐ $         76,544      $       11,200 $                ‐ $                 ‐ $                  ‐ $                               105,248      $       14,000 $                  ‐     $       301,036
18     TRANSFER TO RESERVES
19      Royalty Reserves, GLO payment                         $      19,136    $               ‐   $        4,375    $               ‐   $               ‐   $       19,136      $        2,800   $              ‐   $               ‐   $                ‐           $                         26,312   $        3,500    $               ‐     $        75,259
20      Working Interest Reserves                             $      28,130    $               ‐   $        6,431    $               ‐   $               ‐   $       28,130      $        4,116   $              ‐   $               ‐   $                ‐           $                         38,679   $        5,145    $               ‐     $       110,631
21     Total Transfer to Reserves                             $      47,266    $               ‐   $       10,806    $               ‐   $               ‐   $       47,266      $        6,916   $              ‐   $               ‐   $                ‐           $                         64,991   $        8,645    $               ‐     $       185,890

23     SOURCES OF CASH
24     CASH FROM SPECIAL MASTER




                                                                                                                                                                                                                                                                         Doc 151-1
25      Estimated Cash Receipts From Special Master             $    29,278    $               ‐   $        6,694    $               ‐   $               ‐   $       29,278      $        4,284   $              ‐   $               ‐   $                ‐           $                         40,257   $        5,355    $               ‐     $       115,146
28     Total Cash from Special Master                           $    29,278    $               ‐   $        6,694    $               ‐   $               ‐   $       29,278      $        4,284   $              ‐   $               ‐   $                ‐           $                         40,257   $        5,355    $               ‐     $       115,146
29     DIP CASH RECEIPTS
30      Total DIP Availability                                  $   500,000    $      395,000      $      385,000    $      370,000      $      365,000      $      290,000      $      290,000   $     290,000      $      285,000      $      210,000               $                     210,000      $      210,000    $      210,000
31      Beginning DIP Balance                                   $    75,000    $      105,000      $      115,000    $      130,000      $      135,000      $      210,000      $      210,000   $     210,000      $      215,000      $      290,000               $                     290,000      $      290,000    $      290,000
32      Draw/(Repayment) of DIP                                 $    30,000    $       10,000      $       15,000    $        5,000      $       75,000      $            ‐      $            ‐   $       5,000      $       75,000      $            ‐               $                           ‐      $            ‐    $            ‐        $       215,000
33     Ending DIP Balance                                       $   105,000    $      115,000      $      130,000    $      135,000      $      210,000      $      210,000      $      210,000   $     215,000      $      290,000      $      290,000               $                     290,000      $      290,000    $      290,000
34     Total Sources of Cash                                    $    59,278    $       10,000      $       21,694    $        5,000      $       75,000      $       29,278      $        4,284   $        5,000     $       75,000      $                ‐           $                         40,257   $        5,355    $               ‐     $       330,146




                                                                                                                                                                                                                                                     Filed 03/12/20 Entered 03/12/20 14:47:15
36     USES OF CASH
37     OPERATING EXPENSES




                                                                                                                                                                                                                                                         Budget Pg 1 of 2
38      G&A Expenses (51% of total)                             $    16,065    $            ‐      $            ‐    $            ‐      $       16,065      $            ‐      $            ‐   $            ‐     $       16,065      $            ‐               $                              ‐   $            ‐    $            ‐        $        48,195
39      Ad Valorem Taxes (51% of total)                         $         ‐    $            ‐      $            ‐    $            ‐      $            ‐      $            ‐      $            ‐   $            ‐     $            ‐      $            ‐               $                              ‐   $            ‐    $            ‐        $             ‐
41      Severance Taxes (51% of total)                          $     3,521    $            ‐      $          625    $            ‐      $            ‐      $        3,521      $          400   $            ‐     $            ‐      $            ‐               $                          4,841   $          500    $            ‐        $        13,408
42      Lease Operating Expenses (51% of total)                 $     7,312    $        7,306      $        6,195    $        3,736      $        6,496      $        4,042      $       10,275   $        3,736     $        6,241      $        4,297               $                          8,716   $        4,785    $        5,476        $        78,611
43      CapEx                                                                                                                                                                                                                                                                                                                                    $             ‐
44     Total Operating Expenses                                 $    26,898    $        7,306      $        6,820    $        3,736      $       22,561      $        7,563      $       10,675   $        3,736     $       22,306      $        4,297               $                         13,557   $        5,285    $        5,476        $       140,214
45     CHAPTER 11 RELATED EXPENSES
46      U.S. Trustee                                                                                                                                                                                                                                                                                                       $        4,875        $         4,875
47      Debtor Professional Fees ‐ Legal                        $    50,000                                                              $       50,000                                                              $       50,000                                                                                                              $       150,000
48      Debtor Professional Fees ‐ Accounting                   $     1,500                                                              $        1,500                                                              $        1,500                                                                                                              $         4,500
49      Adequate Protection Payments                                                               $       15,083                                                                $       15,021                                                                                                          $       14,958                          $        45,063
50      DIP Lender Fees                                         $     2,500                                                              $        2,500                                                              $        2,500                                                                                                              $         7,500
51     Total Chapter 11 Related Expenses                        $    54,000    $               ‐   $       15,083    $               ‐   $       54,000      $               ‐   $       15,021   $              ‐   $       54,000      $                ‐           $                              ‐   $       14,958    $        4,875        $       211,938
52     Total Uses of Cash                                       $    80,898    $        7,306      $       21,903    $        3,736      $       76,561      $        7,563      $       25,696   $        3,736     $       76,306      $        4,297               $                         13,557   $       20,243    $       10,351        $       352,152


53     BEGINNING CASH                                           $    30,000    $        8,380      $       11,074    $       10,865      $       12,129      $       10,568      $       32,284   $       10,872     $       12,136      $       10,830               $                          6,533   $       33,233    $       18,346
54     ENDING CASH                                              $     8,380    $       11,074      $       10,865    $       12,129      $       10,568      $       32,284      $       10,872   $       12,136     $       10,830      $        6,533               $                         33,233   $       18,346    $        7,995




                                                                                                                                                                                                                                                                         Exhibit
       PONDEROSA‐STATE ENERGY, LLC, Case No. 19‐13011 (Bankr. S.D.N.Y)                                                                                                                                                                                                                                                                                    3/15/20 ‐ 6/13/2020
       Third 13‐Week Budget                                                                                                                                                                                                                                                                                                                                   Weeks 27‐39
                                                   Week # 0        27                           28                  29                  30                  31               32                  33                  34                  35              36                              37                              38                   39                # of Days
                                                Week Start      3/15/2020                    3/22/2020           3/29/2020           4/5/2020            4/12/2020        4/19/2020           4/26/2020           5/3/2020           5/10/2020        5/17/2020                       5/24/2020                       5/31/2020            6/7/2020                 90
Ref:                                          Week Ended        3/21/2020                    3/28/2020           4/4/2020            4/11/2020           4/18/2020        4/25/2020           5/2/2020            5/9/2020           5/16/2020        5/23/2020                       5/30/2020                       6/6/2020            6/13/2020              Total
70     OPERATING EXPENSE DETAILS
71     FIELD LEASE OPERATING EXPENSE
72     Total Field Lease Operating Expense                               $      14,337   $       14,325      $       12,147      $        7,325      $       12,737   $        7,925      $       20,147      $        7,325     $       12,237   $        8,425               $                         17,090   $        9,382      $       10,737        $       154,140
73     G&A EXPENSE
74     Legal                                                             $       2,500   $               ‐   $               ‐   $               ‐   $        2,500   $               ‐   $               ‐   $              ‐   $        2,500   $                ‐           $                              ‐   $               ‐   $               ‐     $         7,500
75     Accounting                                                        $           ‐   $               ‐   $               ‐   $               ‐   $            ‐   $               ‐   $               ‐   $              ‐   $            ‐   $                ‐           $                              ‐   $               ‐   $               ‐     $             ‐
76     Reimbursement of Management Services                              $      29,000   $               ‐   $               ‐   $               ‐   $       29,000   $               ‐   $               ‐   $              ‐   $       29,000   $                ‐           $                              ‐   $               ‐   $               ‐     $        87,000
77     Subtotal                                                          $      31,500   $               ‐   $               ‐   $               ‐   $       31,500   $               ‐   $               ‐   $              ‐   $       31,500   $                ‐           $                              ‐   $               ‐   $               ‐     $        94,500




                                                                                                                                                                                                                                                                                  19-13011-jlg
       * The production is for demonstrative purposes only. There is a dispute between the Debtor and other parties as to who is the legal owner of the revenue.
       ** The Debtor reserves its right to contend that all of its expenses including all the Chapter 11 Related Expenses should be reimbursed from the funds held by the special master.




                                                                                                                                                                                                                                                                                  Doc 151-1
                                                                                                                                                                                                                                                              Filed 03/12/20 Entered 03/12/20 14:47:15
                                                                                                                                                                                                                                                                  Budget Pg 2 of 2
                                                                                                                                                                                                                                                                                  Exhibit
